 



Exhibit 10.1
DOLLAR FINANCIAL CORP.
SECOND AMENDMENT TO CREDIT AGREEMENT
     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 20, 2007 and entered into by and among DOLLAR FINANCIAL CORP., a Delaware
corporation (“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation
(the “US Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized
under the laws of the Province of Nova Scotia, Canada (the “Canadian Borrower”),
DOLLAR FINANCIAL U.K. LIMITED, a limited liability company incorporated under
the laws of England and Wales with registered number 03701758 (the “UK Borrower”
and together with US Borrower and Canadian Borrower the “Borrowers”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for Lenders (in such
capacity, “Administrative Agent”) and, solely for purposes of Section 3 hereof,
the Subsidiary Guarantors. Reference is made to that certain Credit Agreement
dated as of October 30, 2006 among Holdings, US Borrower, Canadian Borrower, UK
Borrower, U.S. Bank National Association, as Documentation Agent, Credit Suisse
Securities (USA) LLC, as Syndication Agent and Wells Fargo Bank, National
Association as Administrative Agent and as Security Trustee, as amended by the
First Amendment thereto dated May 22, 2007 (the “Credit Agreement”). Capitalized
terms used herein without definition shall have the same meanings as set forth
in the Credit Agreement, as amended hereby (the “Amended Agreement”).
RECITALS
          WHEREAS, the Borrowers and Lenders desire to amend the Credit
Agreement as set forth below in order to, among other things,
     (i) permit the issuance of up to $200.0 million of unsecured senior
convertible debt by Holdings, the proceeds of which will be used for general
corporate purposes, including to fund acquisitions by the Borrowers and their
Subsidiaries, to repay intercompany Indebtedness and other Indebtedness and to
pay transaction fees and expenses incurred in connection with such convertible
debt,
     (ii) increase the amount of acquisitions permitted under the Credit
Agreement; and
     (iii) amend the Credit Agreement in other respects detailed below;
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO CREDIT AGREEMENT
     A. The definitions of the following terms appearing in quotation marks
below are hereby deleted from Section 1.1 of the Credit Agreement and replaced
with the following, and those of such terms which do not appear therein are
hereby added to Section 1.1 in alphabetical order:
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of Holdings
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are
Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



allocable to such period in accordance with GAAP). If as of the date
Consolidated Total Debt is measured, the aggregate original principal amount of
Holdings Notes that have been issued is less than $172,500,000, then
Consolidated Interest Expense for such period shall be deemed increased by the
product of (a) the Unused Holdings Notes Capacity times (b) the quotient of (x)
the average daily amount of interest expense attributable to Holdings Notes
included in Consolidated Interest Expense for such period divided by (y) the
average daily principal balance of the Holdings Notes during such period.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of Holdings and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP, but excluding any liabilities
referred to in clause (f) of the definition of “Indebtedness”. If as of the date
Consolidated Total Debt is measured, the aggregate original principal amount of
Holdings Notes that have been issued is less than $172,500,000, then
Consolidated Total Debt shall be deemed increased by an amount equal to the
Unused Holdings Notes Capacity.
          “Holdings Notes”: Senior unsecured Indebtedness of Holdings, the
proceeds of which are used for general corporate purposes, including to finance
Permitted Acquisitions, to repay intercompany Indebtedness and other
Indebtedness and to pay transaction fees and expenses incurred in connection
with the Holdings Notes provided that such Indebtedness (a) matures no sooner
than one year after the latest maturity of obligations under the Loan Documents,
(b) accrues interest at an annual rate not in excess of 3.0%, (d) is not subject
to any financial maintenance covenants or any covenants or defaults that are
more restrictive than this Agreement and (e) is otherwise on terms reasonably
satisfactory to the Administrative Agent.
          “Second Amendment”: that certain Second Amendment to this Agreement,
dated as of June 20, 2007.
          “Second Amendment Effective Date”: the date the Second Amendment to
this Agreement became effective in accordance with its terms.
          “Unused Holdings Notes Capacity”: the remainder of $172,500,000 minus
the aggregate original principal amount of Holdings Notes that have been issued
(without regard to any subsequent reduction in such principal amount).
     B. Section 7.1(a) of the Credit Agreement is hereby amended by deleting the
table appearing therein and replacing it with the following:

          Consolidated Fiscal Quarter Ending   Leverage Ratio       December 31,
2006 through
March 31, 2007   4.25 to 1.0       June 30, 2007 through
March 31, 2008   4.85 to 1.0       June 30, 2008   4.75 to 1.0      
September 30, 2008 through
December 31, 2008   4.50 to 1.0

Second Amendment to Credit Agreement

2



--------------------------------------------------------------------------------



 



            March 31, 2009 through
June 30, 2009   4.25 to 1.0       September 30, 2009 through
December 31, 2009   4.0 to 1.0       March 31, 2010 through
June 30, 2010   3.75 to 1.0       September 30, 2010 through
December 31, 2010   3.50 to 1.0       March 31, 2011 through
June 30, 2011   3.25 to 1.0       September 30, 2011 through
March 31, 2012   3.00 to 1.0       June 30, 2012 and each fiscal
quarter of Holdings thereafter   2.75 to 1.0

     C. Section 7.1(b) of the Credit Agreement is hereby amended by deleting the
table appearing therein and replacing it with the following:

          Consolidated Fixed Fiscal Quarter Ending   Charge Coverage Ratio      
December 31, 2006 through
June 30, 2008   1.50 to 1.0       September 30, 2008 through
June 30, 2009   1.75 to 1.0       September 30, 2009 through
June 30, 2010   2.00 to 1.0       September 30, 2010 through
June 30, 2011   2.25 to 1.0       September 30, 2011 and each
fiscal quarter of Holdings
thereafter   2.50 to 1.0

     D. Section 7.2 of the Credit Agreement is hereby amended by relettering the
existing clause (j) as clause (k), and inserting a new clause (j) providing as
follows:
     “(i) Holdings Notes in an amount not exceeding $200,000,000 in principal
amount at any one time outstanding; and”
and by deleting clause (b) thereof and replacing it with the following:
Second Amendment to Credit Agreement

3



--------------------------------------------------------------------------------



 



     “(b) unsecured Indebtedness of any Loan Party other than Holdings to any
other Loan Party; provided that such Indebtedness is evidenced by one or more
Intercompany Notes;”
     E. Section 7.6 of the Credit Agreement is amended by replacing the period
at the end of clause (e) with “; and”, and inserting the following new clause
(f):
     “(f) to the extent permitted by applicable law, the US Borrower may pay
dividends to Holdings to permit Holdings to pay that portion of interest on the
Holdings Notes that is required to be paid in cash.”
     F. Section 7.7 of the Credit Agreement is amended by inserting the
following parenthetical immediately after the words “for which it is permitted”:
“(or 100% of the amount not expended for the fiscal year of Holdings ending
June 30, 2007)”.
     G. Section 7.8(g) of the Credit Agreement is deleted and replaced with the
following:
     “(g) intercompany Investments by Holdings or any other Loan Party in any
other Loan Party other than Holdings (including, without limitation, Investments
to consummate the Permitted UK Reorganization) (provided that any Investment in
the form of a loan or advance shall be evidenced by an Intercompany Note and
pledged by such Loan Party as Collateral pursuant to the Security Documents);”
     H. Section 7.8(j) of the Credit Agreement is deleted and replaced with the
following:
          “(j) acquisitions by any Borrower or any Wholly Owned Subsidiary
Guarantor of (x) all of the outstanding Capital Stock of any other Person that
becomes a Loan Party concurrently with such acquisition or (y) all or
substantially all of the assets of any other Person (each a “Permitted
Acquisition”); provided that (1) (i) each such Permitted Acquisition is of a
Person or ongoing business engaged in the same or a related line of business as
the Borrowers; (ii) such Permitted Acquisition is approved by the board of
directors and shareholders or other equityholders of the Person whose stock or
assets are being acquired, and (iii) in the case of an acquisition for aggregate
consideration in excess of $5,000,000, the Borrowers have provided to the
Administrative Agent a certified pro forma covenant compliance certificate, in
form and detail reasonably satisfactory to the Administrative Agent
demonstrating to its satisfaction that following the consummation of such
acquisition the Borrowers will be in compliance with the financial covenants set
forth in Section 7.1 (giving effect to such acquisition and any Indebtedness
incurred to finance such acquisition and any Acquired Indebtedness related to
such acquisition on a pro forma basis) and that after giving effect to such
acquisition there shall not otherwise exist a Default or an Event of Default,
and (2) during any fiscal year of Holdings, such Permitted Acquisitions
described in the foregoing clause (1) shall be subject to the following
additional limitations: (i) the Borrowers and their respective Subsidiaries may
only consummate or enter into any binding commitment to consummate such
Permitted Acquisitions in which the total aggregate Acquisition Expenditures do
not and will not exceed, when added to the aggregate amount of all Acquisition
Expenditures incurred by the Borrowers and their respective Subsidiaries on or
after the Second Amendment Effective Date, $250,000,000.00, and (ii) the
aggregate amount of Acquisition Expenditures with respect to any single
Permitted Acquisition or series of related Permitted Acquisitions consummated by
the Borrowers or any of their respective Subsidiaries shall not exceed
$75,000,000.00;”
Second Amendment to Credit Agreement

4



--------------------------------------------------------------------------------



 



SECTION 2. REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders and Administrative Agent to enter into this
Amendment, Holdings and the Borrowers each represents and warrants to each
Lender and Administrative Agent that the following statements are true, correct
and complete:
          (i) Holdings and each Borrower has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Amended Agreement;
          (ii) the execution and delivery of this Amendment and the performance
of the Amended Agreement have been duly authorized by all necessary corporate
action on the part of Holdings and each Borrower;
          (iii) the execution and delivery by Holdings and each Borrower of this
Amendment and the performance by Holdings and each Borrower of the Amended
Agreement do not and will not (i) violate any Requirement of Law, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material Contractual Obligation of any Group Member,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of any Group Member (other than Liens created under any
of the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any material Contractual Obligation of any Group Member;
          (iv) the execution and delivery by Holdings and each of the Borrowers
of this Amendment and the performance by Holdings and each of the Borrowers of
the Amended Agreement do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other governmental authority or regulatory body;
          (v) this Amendment and the Amended Agreement have been duly executed
and delivered by Holdings and each of the Borrowers and are the legally valid
and binding obligations of Holdings and each of the Borrowers, enforceable
against Holdings and each of the Borrowers in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;
          (vi) the representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the date hereof and the Second Amendment Effective Date to
the same extent as though made on and as of such dates, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true, correct and complete in all material respects on and
as of such earlier date; and
          (vii) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.
SECTION 3. ACKNOWLEDGEMENT AND CONSENT
     Each Subsidiary Guarantor has read this Amendment and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Subsidiary Guarantor
under, and the Liens granted by such Subsidiary Guarantor as collateral security
for the indebtedness, obligations and liabilities evidenced by the Credit
Agreement and the other Loan Documents pursuant to, each of the Loan Documents
to which such Subsidiary Guarantor is a party
Second Amendment to Credit Agreement

5



--------------------------------------------------------------------------------



 



shall not be impaired and each of the Loan Documents to which such Subsidiary
Guarantor is a party is, and shall continue to be, in full force and effect and
is hereby confirmed and ratified in all respects.
     Each of Holdings, the Borrowers and the Subsidiary Guarantors hereby
acknowledges and agrees that the obligations secured by the Security Documents
will include all Obligations under, and as defined in, the Credit Agreement (as
amended hereby).
     Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.
SECTION 4. CONDITIONS TO EFFECTIVENESS
     Except as set forth below, this Amendment shall become effective only upon
the satisfaction of the following conditions precedent (the date such conditions
are fulfilled is hereafter referred to as the “Second Amendment Effective
Date”):
     A. Amendment. Administrative Agent shall have executed this Amendment and
received a counterpart of this Amendment that bears the signature of each of the
Borrowers, Holdings and each of the Subsidiary Guarantors, and Administrative
Agent shall have received consents to this Amendment and its execution of this
Amendment from Required Lenders.
     B. Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.
     C. Payment of Fees to Consenting Lenders. The Administrative Agent shall
have received from the Borrower on or prior to the Second Amendment Effective
Date an amendment fee for the account of each Lender that executed this
Amendment by 12:00 noon New York time on June 20, 2007 equal to 0.15% of such
Lender’s Aggregate Exposure immediately prior to the effectiveness of this
Amendment.
     D. Administrative Agent Fees. Administrative Agent shall have received any
fees separately agreed upon between Borrower and Administrative Agent.
SECTION 5. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
     (i) On and after the effective date of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
Second Amendment to Credit Agreement

6



--------------------------------------------------------------------------------



 



     (ii) Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
     (iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under the Credit Agreement or any of the other Loan Documents.
     B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     C. Expense Reimbursement. Borrower hereby agrees to promptly pay all of
Administrative Agent’s reasonable costs and expenses as described in subsection
11.5 of the Credit Agreement incurred by Administrative Agent (including,
without limitation, the reasonable fees and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP) in connection with this Amendment and the documents
and transactions related hereto.
     D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
     E. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank]
Second Amendment to Credit Agreement

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            DOLLAR FINANCIAL CORP., a Delaware corporation

      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary
        DOLLAR FINANCIAL GROUP, INC., a New York corporation

      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary
        NATIONAL MONEY MART COMPANY, an unlimited liability company organized
under the laws of the Province of Nova Scotia, Canada

      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary
        DOLLAR FINANCIAL U.K. LIMITED, a limited liability company incorporated
under the laws of England and Wales with registered number 03701758

      By:   /s/ Peter Sokolowski         Name:   Peter Sokolowski       
Title:   Secretary   

 



--------------------------------------------------------------------------------



 



         

LENDERS:

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Security Trustee, and as a Lender

      By:   /s/ Alex Y. Kim         Name:   Alex Y. Kim        Title:   Vice
President
        CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender

      By:   /s/ Jay Chali         Name:   Jay Chali        Title:   Director   
          By:   /s/ Petra Jaek         Name:   Petra Jaek        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

SUBSIDIARY GUARANTORS (for purposes of Section 3):
ANY KIND CHECK CASHING CENTERS, INC., an Arizona corporation
CASH UNLIMITED OF ARIZONA, INC., an Arizona corporation
CHECK MART OF FLORIDA, INC., a Delaware corporation
CHECK MART OF LOUISIANA, INC., a Louisiana corporation
CHECK MART OF NEW MEXICO, INC., a New Mexico corporation
CHECK MART OF PENNSYLVANIA, INC., a Pennsylvania corporation
CHECK MART OF TEXAS, INC., a Texas corporation
CHECK MART OF WISCONSIN, INC., a Wisconsin corporation
DFG CANADA, INC., a Delaware corporation
DFG INTERNATIONAL, INC., a Delaware corporation
DFG WORLD, INC., a Delaware corporation
DOLLAR FINANCIAL INSURANCE CORP., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF OHIO, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF PENNSYLVANIA, INC., a Pennsylvania corporation
FINANCIAL EXCHANGE COMPANY OF PITTSBURGH, INC., a Delaware corporation
FINANCIAL EXCHANGE COMPANY OF VIRGINIA, INC., a Delaware corporation
LOAN MART OF OKLAHOMA, INC., an Oklahoma corporation
MONETARY MANAGEMENT CORPORATION OF PENNSYLVANIA, a Delaware corporation
MONETARY MANAGEMENT OF CALIFORNIA, INC., a Delaware corporation
MONETARY MANAGEMENT OF MARYLAND, INC., a Delaware corporation
MONETARY MANAGEMENT OF NEW YORK, INC., a New York corporation
MONEY MART CSO, INC., a Texas corporation
MONEY MART EXPRESS, INC., a Utah corporation
MONEYMART, INC., a Delaware corporation
PACIFIC RING ENTERPRISES, INC., a California corporation
PD RECOVERY, INC., a Pennsylvania corporation
WE THE PEOPLE USA, INC., a Delaware corporation
WE THE PEOPLE LLC., a Delaware limited liability company

         
By:
  /s/ Peter Sokolowski    
 
       
 
  Name: Peter Sokolowski    
 
  Title: Secretary    

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS (Continued):

         
 
        1100591 ALBERTA LTD.    
 
       
By:
  /s/ Jeff Weiss    
 
       
 
  Name: Jeff Weiss    
 
  Title: Chairman     I/We have authority to bind the Corporation    
 
       
 
        656790 B.C. LTD.    
 
       
By:
  /s/ Jeff Weiss    
 
       
 
  Name: Jeff Weiss    
 
  Title: Chairman     I/We have authority to bind the Corporation    
 
       
 
        MONEY CARD CORP.    
 
       
By:
  /s/ Jeff Weiss    
 
       
 
  Name: Jeff Weiss    
 
  Title: Chairman     I/We have authority to bind the Corporation    
 
       
 
        MONEY MART CANADA INC.    
 
       
By:
  /s/ Jeff Weiss    
 
       
 
  Name: Jeff Weiss    
 
  Title: Chairman     I/We have authority to bind the Corporation    

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS (Continued):

          Executed as a deed and delivered by    
 
        DFG WORLD, INC.     acting under the authority of that company    
 
        in the presence of: Peter Sokolowski     Witness name: Brighid E. de
Garas     Signature: /s/ Brighid E. de Garas    
Address:
  1436 Lancaster Avenue    
 
  Berwyn, PA 19312    
 
        Executed as a deed and delivered by    
 
        DOLLAR FINANCIAL U.K. LIMITED   /s/ Jeff Weiss
 
       
 
      Director
 
        acting by     and   /s/ Peter Sokolowski
 
       
 
      Secretary
 
        Executed as a deed and delivered by    
 
        INSTANT CASH LOANS LIMITED   /s/ Jeff Weiss
 
       
 
      Director
 
        acting by     and   /s/ Peter Sokolowski
 
       
 
      Secretary
 
        Executed as a deed and delivered by    
 
        CASH CENTRES CORPORATION LIMITED   /s/ Jeff Weiss
 
       
 
      Director
 
        acting by     and   /s/ Peter Sokolowski
 
       
 
      Secretary
 
        Executed as a deed and delivered by    
 
        CASH CENTRES LIMITED   /s/ Jeff Weiss
 
       
 
      Director
 
        acting by     and   /s/ Peter Sokolowski
 
       
 
      Secretary

 